IN THE SUPREME COURT OF THE STATE OF KANSAS

                                              No. 121,815

                                          RONELL WILLIAMS,
                                             Appellant,

                                                     v.

                                          STATE OF KANSAS,
                                              Appellee.


                                   SYLLABUS BY THE COURT



        Under Miller v. Alabama, 567 U.S. 460, 470, 132 S. Ct. 2455, 183 L. Ed. 2d 407
(2012), mandatory life without parole for a juvenile offender violates the Eighth
Amendment's prohibition of cruel and unusual punishment. But a sentencing scheme that
gives the sentencing authority discretion to impose a lesser punishment is constitutional
under Miller.


        Review of the judgment of the Court of Appeals in 58 Kan. App. 2d 947, 476 P.3d 805 (2020).
Appeal from Wyandotte District Court; J. DEXTER BURDETTE, judge. Opinion filed December 17, 2021.
Judgment of the Court of Appeals reversing the district court is reversed. Judgment of the district court is
affirmed.


        Joseph A. Desch, of Law Office of Joseph A. Desch, of Topeka, argued the cause, and was on the
brief for appellant.


        Daniel G. Obermeier, assistant district attorney, argued the cause, and Mark A. Dupree Sr.,
district attorney, and Derek Schmidt, attorney general, were on the briefs for appellee.




                                                     1
The opinion of the court was delivered by


       ROSEN, J.: In 2000, a jury convicted Ronell Williams of two counts of
premeditated murder, one count of aggravated robbery, and one count of aggravated
burglary for acts he committed when he was 14 years old. For the murder convictions, the
district court sentenced Williams to two concurrent life sentences without the possibility
of parole for 50 years (hard 50). Many years after his sentencing, Williams filed an action
under K.S.A. 60-1507, arguing that the scheme under which he was sentenced violated
the Eighth Amendment's prohibition against cruel and unusual punishment. The district
court dismissed the motion as untimely and successive. The Court of Appeals reversed
and remanded the case for a new hearing on whether Williams' youth and attendant
characteristics made the hard 50 disproportionate punishment under the Eighth
Amendment. The State petitioned for review.


                          FACTUAL AND PROCEDURAL HISTORY


       At Williams' original criminal trial, the State put forth evidence to establish that
Williams killed two people when he was 14 years old. The evidence showed that, on
August 3, 1999, Williams and his twin brother Donell encountered Wilbur and Wilma
Williams (no relation to the appellant) outside their house and forced the couple inside.
The brothers searched the house, allegedly looking for things to steal. After finding the
couple's car keys, Donell went outside to get the car and Ronell shot and killed both
Wilbur and Wilma before the brothers left the scene. State v. Williams, 277 Kan. 338,
341, 85 P.3d 697 (2004). The State prosecuted Williams as an adult, and a jury convicted
him of two counts of premeditated first-degree murder, one count of aggravated robbery,
and one count of aggravated burglary. 277 Kan. at 338.



                                              2
       After considering aggravating and mitigating factors, the district court sentenced
Williams to two hard 50 life terms for the murders, 59 months' imprisonment for the
robbery, and 32 months' imprisonment for the burglary, all to run concurrent. Williams,
277 Kan. at 339. This court affirmed the convictions. 277 Kan. at 358.


       Williams filed a motion in 2005 under K.S.A. 60-1507 alleging ineffective
assistance of counsel. The district court denied relief, and the Court of Appeals affirmed.
Williams v. State, No. 99,516, 2009 WL 1140260 (Kan. App. 2009) (unpublished
opinion).


       On September 30, 2016, Williams filed a second motion under K.S.A. 60-1507.
He argued his hard 50 life sentences were cruel and unusual punishment. He relied on
Miller v. Alabama, 567 U.S. 460, 470, 132 S. Ct. 2455, 183 L. Ed. 2d 407 (2012), which
held that mandatory life without parole for juvenile offenders is cruel and unusual
punishment, and Montgomery v. Louisiana, 577 U.S. 190, 210-12, 136 S. Ct. 718, 193 L.
Ed. 2d 599 (2016), which announced that Miller was a retroactive change in the law. The
district court dismissed the motion as successive and untimely.


       Williams appealed, and the Court of Appeals reversed the district court's decision.
Williams v. State, 58 Kan. App. 2d 947, 985, 476 P.3d 805 (2020). It concluded his
motion was subject to an exception to the prohibition on successive motions because it
was based on a change in law, and that "rare and extraordinary circumstances" required
an extension of the one-year time limit to prevent manifest injustice. Williams, 58 Kan.
App. 2d at 954.


       The Court of Appeals further held that under the sentencing rules announced in
Miller, a hard 50 sentence for a juvenile offender is unconstitutional unless the sentencer

                                             3
first considers the offender's youth and the characteristics of youth before imposing the
sentence. The panel ruled that the sentencing court failed to adequately take these factors
into consideration. Consequently, it held Williams' sentence was unconstitutional under
the Eighth Amendment.


       We granted the State's petition for review.


                                         ANALYSIS


       The State argues that the panel has impermissibly extended Miller and that the
Supreme Court's position in Jones v. Mississippi, 593 U.S.__, 141 S. Ct. 1307, 209 L. Ed.
2d 390 (2021), confirms this. Alternatively, the State argues, the sentencing court
properly considered Williams' youth and the characteristics of youth, so the sentencing
process satisfied the Miller requirements. We agree with the State that Jones requires us
to reverse the Court of Appeals.


       The Eighth Amendment to the United States Constitution provides that
"[e]xcessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual
punishments inflicted." U.S. Const. amend. VIII. This clause "guarantees individuals the
right not to be subjected to excessive sanctions." Roper v. Simmons, 543 U.S. 551, 560-
61, 125 S. Ct. 1183, 161 L. Ed. 2d 1 (2005). A punishment that is disproportionate to the
offense is excessive and thus cruel and unusual under the Eighth amendment. 543 U.S. at
560-61.


       The United States Supreme Court has held that certain sentencing practices will
always be disproportionate to the offense because of "mismatches between the culpability
of a class of offenders and the severity of a penalty." Miller, 567 U.S. at 470. It has

                                              4
imposed categorical bans on these sentencing practices. See, e.g., Kennedy v. Louisiana,
554 U.S. 407, 128 S. Ct. 2641, 171 L. Ed. 2d 525 (2008) (death penalty for individuals
who commit nonhomicide crimes violates Eighth Amendment); Atkins v. Virginia, 536
U.S. 304, 122 S. Ct. 2242, 153 L. Ed. 2d 335 (2002) (death penalty for mentally disabled
offenders violates Eighth Amendment). In 2005, the Court began a string of cases—
Roper, Graham, Miller, Montgomery, and Jones—that barred certain sentencing practices
for juveniles.


          In Roper, the Court held that the death penalty is disproportionate punishment for
juvenile offenders. The Court explained that society reserves the death penalty for "those
offenders who commit 'a narrow category of the most serious crimes' and whose extreme
culpability makes them 'the most deserving of execution.'" Roper, 543 U.S. at 568
(quoting Atkins v. Virginia, 536 U.S. 304, 319, 122 S. Ct. 2242, 153 L. Ed. 2d 335
[2002]). It concluded juveniles are not in this class because they have a less developed
character, are immature and irresponsible, are vulnerable to peer pressure and negative
influence, have a high capacity for reform, and are unlikely to be "irretrievably
depraved." 543 U.S. at 569-70. After recognizing "the diminished culpability of
juveniles," the Court concluded that "the penological justifications [of retribution and
deterrence] for the death penalty apply to them with lesser force than to adults." 543 U.S.
at 571.


          In Graham, the Court relied on the Roper reasoning to hold that life without parole
is also a disproportionate sentence for juvenile offenders who commit nonhomicide
crimes. Graham v. Florida, 560 U.S. 48, 81-82, 130 S. Ct. 2011, 176 L. Ed. 2d 825
(2010). And, in Miller, the Court recognized that life without parole would be
disproportionate for most juvenile offenders regardless of the nature of their crimes—
homicide or nonhomicide. Consequently, it held that "mandatory life without parole for

                                               5
juveniles violates the Eighth Amendment." (Emphasis added.) Miller, 567 U.S. at 487.
The Court explained it would require any sentencer "to take into account how children
are different, and how those differences counsel against irrevocably sentencing them to a
lifetime in prison" before imposing life without parole. 567 U.S. at 480. In Montgomery,
the Court held that Miller has retroactive effect. 577 U.S. at 208.


       In this case, the Court of Appeals ruled that Miller requires sentencing courts to
consider youth and its attendant characteristics before imposing life without parole or the
functional equivalent of life without parole. 58 Kan. App. 2d at 970. It concluded the
hard 50 is the functional equivalent of life without parole. 58 Kan. App. 2d at 972-73.
Thus, it ruled, the district court should have considered youth and its attendant
characteristics in this case and, if it did not, Williams' sentencing procedure ran afoul of
Miller. 58 Kan. App. 2d at 983-84. The panel ultimately concluded the district court
failed to comply with the Miller requirements. 58 Kan. App. 2d at 984.


       After the Court of Appeals ruled, the Supreme Court decided Jones. In Jones, the
Court held that Miller does not require a sentencing court to explain on the record how it
considered youth and its attendant characteristics or make an explicit finding of
permanent incorrigibility before imposing life without parole on a juvenile offender. In so
ruling, the Court explained that "[u]nder Miller [], an individual who commits a homicide
when he or she is under 18 may be sentenced to life without parole . . . if the sentence is
not mandatory and the sentencer therefore has discretion to impose a lesser punishment."
(Emphasis added.) Jones, 141 S. Ct. at 1311. The Court reasoned that an on-the-record-
discussion "is not necessary to ensure that a sentencer considers a defendant's youth,"
because "if a sentencer has discretion to consider the defendant's youth, the sentencer
necessarily will consider the defendant's youth." 141 S. Ct. at 1319. We conclude the
Court of Appeals interpretation of Miller cannot survive Jones.

                                              6
       When Williams committed his crimes, the base sentence for premeditated first-
degree murder was life without the possibility of parole for 25 years (hard 25). K.S.A.
1999 Supp. 21-4706(c); K.S.A. 1999 Supp. 22-3717(b)(1). K.S.A. 1999 Supp. 21-4635
required the district court to consider whether that sentence should be elevated to the hard
50. Relevant here, this statute provided:


       "if a defendant . . . is convicted of murder in the first degree based upon the finding of
       premeditated murder, the court shall determine whether the defendant shall be required to
       serve . . . a mandatory term of imprisonment of 50 years or sentenced as otherwise
       provided by law.
               "(b) In order to make such determination, the court may be presented evidence
       concerning any matter that the court deems relevant to the question of sentence and shall
       include matters relating to any of the aggravating circumstances enumerated in K.S.A.
       21-4636 and amendments thereto and any mitigating circumstances. . . .
               "(c) If the court finds that one or more of the aggravating circumstances
       enumerated in K.S.A. 21-4636 and amendments thereto exist and, further, that the
       existence of such aggravating circumstances is not outweighed by any mitigating
       circumstances which are found to exist, the defendant shall be sentenced pursuant to
       K.S.A. 21-4638 . . . ."


       K.S.A. 1999 Supp. 21-4638 provided:


       "When it is provided by law that a person shall be sentenced pursuant to this section, such
       person shall be sentenced to imprisonment for life and shall not be eligible for probation
       or suspension, modification or reduction in sentence. . . . [A] person sentenced pursuant
       to this section shall not be eligible for parole prior to serving 50 years' imprisonment, and
       such 50 years' imprisonment shall not be reduced by the application of good time
       credits."




                                                     7
       K.S.A. 1999 Supp. 21-4637 enumerated a non-exclusive list of mitigating factors.
It provided:


               "Mitigating circumstances shall include, but are not limited to, the following:
               "(a) The defendant has no significant history of prior criminal activity.
               "(b) The crime was committed while the defendant was under the influence of
       extreme mental or emotional disturbances.
               "(c) The victim was a participant in or consented to the defendant's conduct.
               "(d) The defendant was an accomplice in the crime committed by another person,
       and the defendant's participation was relatively minor.
               "(e) The defendant acted under extreme distress or under the substantial
       domination of another person.
               "(f) The capacity of the defendant to appreciate the criminality of the defendant's
       conduct or to conform the defendant's conduct to the requirements of law was
       substantially impaired.
               "(g) The age of the defendant at the time of the crime.
               "(h) At the time of the crime, the defendant was suffering from posttraumatic
       stress syndrome caused by violence or abuse by the victim."


       Under this scheme, the sentencing court was directed to consider aggravating and
mitigating evidence, including the defendant's age at the time of the crime, to decide
whether the hard 50 was the appropriate sanction. If the court found that the mitigating
factors outweighed the aggravating factors, it was permitted to impose a hard 25. As the
State argues, this is not a mandatory sentencing scheme as contemplated by Jones
because the court had discretion to impose a lesser sentence than the hard 50. See Jones,
141 S. Ct. at 1322 (sentencing scheme at issue was constitutional "because the sentence
was not mandatory and the trial judge had discretion to impose a lesser punishment in
light of Jones's youth"). Consequently, under the Supreme Court's most recent precedent,
Williams' discretionary sentencing procedure satisfied Miller. See People v. Dorsey, No.


                                                    8
123010, 2021 WL 3204034, at *8 (Ill. 2021) (Miller's applicability to discretionary
sentences is questionable after Jones); see also Davis v. McCollum, 798 F.3d 1317, 1320-
22 (10th Cir. 2015) ("while Miller certainly reiterated the relevance of youth at
sentencing as a general matter," it did not "alter the law governing statutory schemes
giving the sentencing authority a choice between imposing life with or without possibility
of parole on juvenile offenders"); Croft v. Williams, 773 F.3d 170, 171 (7th Cir. 2014)
(life without parole sentence could not run afoul of Miller, even if court did not consider
juvenile offender's age, because sentence was not mandatory); Bell v. Uribe, 748 F.3d
857, 869 (9th Cir. 2014) (individualized sentencing before life without parole is the only
thing required under Miller); Evans-Garcia v. United States, 744 F.3d 235, 241 (1st Cir.
2014) (even if sentencing court failed to consider differences in juvenile offenders "as the
Supreme Court required in Miller," this "procedural shortfall did not violate the bar on
mandatory life sentences for juveniles" because life without parole was not mandatory).


       Consistent with the Court's ruling in Jones, we must assume that the sentencing
court here used its discretion to consider Williams' youth and its attendant characteristics
before it imposed the hard 50. In coming to its holding, the Supreme Court rejected Jones'
position that "meaningful daylight exists between (i) a sentencer's discretion to consider
youth, and (ii) the sentencer's actual consideration of youth." Jones, 141 S. Ct. at 1319. It
explained that a sentencer with "discretion to consider the defendant's youth . . .
necessarily will consider the defendant's youth, especially if defense counsel advances an
argument based on the defendant's youth." 141 S. Ct. at 1319. The Court noted that
different sentencers may weigh youth differently, and then expressly sanctioned this
result: "Some sentencers may decide that a defendant's youth supports a sentence less
than life without parole. Other sentencers presented with the same facts might decide that
life without parole remains appropriate despite the defendant's youth." 141 S. Ct. at 1319.
But, the Court ruled, "the key point remains that, in a case involving a murderer under 18,

                                              9
a sentencer cannot avoid considering the defendant's youth if the sentencer has discretion
to consider that mitigating factor." 141 S. Ct. at 1319-20.


       The Court recognized that a defendant might have an Eighth Amendment claim "if
a sentencer considering life without parole for a murderer who was under 18 expressly
refuses as a matter of law to consider the defendant's youth." Jones, 141 S. Ct. at 1320
n.7. But we do not face that situation here. Not only did Williams argue youth as a
mitigating factor, but the district court also expressly acknowledged it as a mitigating
factor on the record. Thus, even if we had reservations about making assumptions
regarding the district court's considerations, the sentencing scheme's explicit direction to
consider youth as a mitigating sentence and the court's consideration of that factor
resolves any hesitation.


       Williams insists that Jones stands for only two things: that a court need not lay
out its sentencing considerations on the record and that a court need not make a finding of
permanent incorrigibility before imposing a sentence. Williams argues we can take
nothing more from Jones. In light of the explicit language in Jones, we disagree. In no
uncertain terms, the Court instructs that its "precedents require a discretionary sentencing
procedure" and that a sentencing complies with that precedent when "the sentence [is] not
mandatory and the trial judge [has] discretion to impose a lesser punishment in light of []
youth." 141 S. Ct. at 1322.


       While the Court of Appeals pre-Jones opinion is thorough and lengthy, Jones
makes quick work of our review. Because the district court had discretion to impose a
lesser sentence, we need not consider the panel's multiple holdings. Even if we were to
assume that Miller applies to the functional equivalent of life without parole and that the
hard 50 is such an equivalent, Williams' sentencing satisfied Miller.

                                             10
       In practical terms, this means that the 60-1507 court was correct to dismiss
Williams' 60-1507 motion as untimely. Because his sentencing scheme satisfied Miller's
constitutional requirements, it was unnecessary to consider Williams' motion to prevent
manifest injustice. The Court of Appeals is reversed and the district court's decision
denying the motion is affirmed.


       STANDRIDGE, J., not participating.
       MICHAEL B. BUSER, J., assigned.1




____________________________



1
 REPORTER'S NOTE: Judge Buser, of the Kansas Court of Appeals, was appointed to
hear case No. 121,815 vice Justice Standridge under the authority vested in the Supreme
Court by K.S.A. 2020 Supp. 20-3002(c).



                                             11